Amended judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $70,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is affirmed, without costs of this appeal to either party. Memorandum: We approve the jury’s verdict of $65,000 in the cause of action for wrongful death but we are of the opinion that the jury’s verdict of $10,000 in the cause of action for conscious pain and suffering is excessive and should be reduced to the sum of $5,000. All concur. (Appeal from an amended judgment for plaintiff in an action under the Federal Employers’ Liability Act to recover damages for the death of plaintiff’s intestate and for conscious pain and suffering.) Present — MeCurn, P. J., Yaughan, Kimball, Piper and Wheeler, JJ.